Citation Nr: 0811293	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-41 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for anxiety and depressive 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that continued 
a 30 percent disability rating for anxiety and depressive 
disorder.  The Board remanded this claim for additional 
development in May 2007.  


FINDING OF FACT

The veteran's anxiety and depressive disorder are productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
and depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently in receipt of a 30 percent rating 
for his disability under DC 9400, which applies to anxiety 
and depressive disorder.

Under Diagnostic Code 9400, a 30 percent rating is assigned 
for a mental disorder (including anxiety and depressive 
disorder) when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9400.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA medical records dated from March 2002 to December 2006 
show that the veteran received intermittent treatment for 
major depressive disorder, generalized anxiety disorder, and 
chronic anxiety disorder with panic attacks.  The veteran's 
symptoms included inability to control his anger, 
irritability, nervousness, anxiety, some sleep difficulty, 
panic attacks, and occasional depression.  He was 
consistently noted to have good personal hygiene and 
grooming.  His speech was clear, coherent, and goal-directed.  
His thought processes and content were normal.  He had no 
suicidal or homicidal ideation and suffered no auditory or 
visual hallucinations other than occasional intense dreams.  
Various treatment records revealed Global Assessment of 
Functioning (GAF) scores of 60 and 65.  

The veteran testified before a Decision Review Officer in 
January 2005.  Testimony revealed that he lost his temper 
very easily and was avoided by co-workers for that reason.  
He testified that he had held his job for 30 years due to 
understanding employers.  He reported missing over 12 weeks 
of work in the previous year.  He stated that there were 
times when he did not care if he lived or died.  He testified 
that he experienced panic attacks two to three times a week 
and suffered from memory loss.  His wife testified that he 
did not like to leave the house and preferred to sleep all 
the time.  She reported that the veteran yelled at his family 
members at least once a day.  The veteran further testified 
that in the previous three to four years he had had three 
confrontations with co-workers where he could have physically 
harmed them.  He stated that those confrontations occurred 
during his panic attacks.  

On VA examination in January 2004, the veteran complained of 
having jittery and shaky nerves and being irritable and 
short-tempered.  He reported becoming angry and yelling at 
people that he lived or worked with.  He stated that his 
irritability and anger tended to increase if his amount of 
stress increased.  He complained of suffering panic attacks 
where he would become anxious for no apparent reason and feel 
chest pain.  He stated that he had crying spells at least 
once a week.  Examination revealed neat grooming and dress.  
The veteran was initially somewhat negative and irritable but 
became more cooperative as the evaluation progressed.  His 
speech was clear and discernible, and he was oriented to 
year, month, day, and place, but not to date.  He could only 
recall two of the three words on the delayed recall test.  He 
was unable to do serial 7s or spell the word "world" 
backwards.  He had difficulty with the repetition tasks on 
the language test.  There were no delusions or hallucinations 
present, and the veteran denied any thoughts of homicide or 
suicide.  He did state that sometimes he did not care whether 
he lived or died but asserted that he would not want anything 
to happen to him for the sake of his family.  The examiner 
diagnosed the veteran with recurrent major depressive 
disorder and generalized anxiety disorder.  He assigned a GAF 
score of 55.  

On VA examination in July 2007, the veteran stated that his 
nerves were "shot."  He reported that he would suddenly 
become angry at work if somebody would say something that he 
would take the wrong way and would "blow up."  He reported 
grabbing a co-worker by the neck and holding him against the 
wall due to something that the co-worker had said that set 
him off.  He complained of having problems controlling his 
anger.  He stated that he was a total wreck and would become 
jittery and shaky as well as irritable and short-tempered.  
He reported yelling at people when he became upset.  He 
stated that he disliked and avoided crowds and that his anger 
increased if the amount of stress he was experiencing 
increased.  He also complained of problems going to sleep and 
staying asleep and stated that he had bad dreams.  
Examination revealed neat grooming and dress.  The veteran 
was initially somewhat negative and irritable but became more 
cooperative as the evaluation progressed.  He stated that he 
was too angry to work.  His speech was clear and discernible, 
and he was oriented to year, month, day, date, and place.  He 
could only recall two of the three words on the delayed 
recall test.  He was unable to do serial 7s or spell the word 
"world" backwards.  He had difficulty with the repetition 
tasks on the language test.  There were no delusions or 
hallucinations present, and the veteran denied any thoughts 
of homicide or suicide.  The examiner diagnosed him with 
major depressive disorder and generalized anxiety disorder 
and assigned a GAF score of 55.     

The January 2004 and July 2007 VA examinations assigned a GAF 
score of 55.  VA treatment records dated in March 2002, 
February 2006, July 2006, and December 2006 assigned a GAF 
score of 60.  VA treatment records dated in June 2002, March 
2003, and May 2004 assigned a GAF score of 65.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43186 (1995).  

Under DSM-IV, GAF scores of 55 and 60 indicate moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  A GAF score of 65 indicates some 
mild symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(occasional truancy, or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.).

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates the criteria 
for a 30 percent disability rating.  The evidence tends to 
show that the veteran's anxiety and depressive symptoms have 
been moderate in nature.  His treating physicians and the VA 
examiners have reported that he does not have symptoms such 
as homicidal or suicidal ideation.  There is no evidence of 
speech that is intermittently illogical, obscure, or 
irrelevant.  Rather, the veteran's speech is consistently 
noted to be clear and logical.  Assessments of his condition 
show that he has some anger, anxiety, and depression, but do 
not demonstrate that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance.  Impairment of abstract thinking or short-
term memory is not shown.  Thus, the findings do not support 
the conclusion that the veteran has severely impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  While his symptoms have been noted 
to interfere in his ability to relate to others, this factor 
alone is not sufficient to warrant an increased rating of 50 
percent for his anxiety and depressive disorder where the 
overall symptomatology otherwise more nearly approximates the 
criteria for a 30 percent rating.  Accordingly, the Board 
finds that a rating in excess of 30 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's anxiety and depressive disorder do not warrant 
an increased rating under DC 9400 for any period under 
consideration during the course of the claim on appeal.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and June 
2007; a rating decision in February 2004; a statement of the 
case in September 2004; and a supplemental statement of the 
case in October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for anxiety and depressive disorder is 
denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


